Citation Nr: 0840485	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability, to include as a residual of a head injury.

2.  Entitlement to service connection for tinnitus, to 
include as a residual of a head injury.

3.  Entitlement to service connection for vertigo, to include 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
July 2007 and was remanded for additional development

The veteran appeared before the undersigned Veterans Law 
Judge in May 2007 and delivered sworn testimony via video 
conference hearing in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to a June 2008 supplemental statement of the case, 
VA received (in August 2008) evidence not previously 
considered by the RO (private audiological records and a lay 
statement from the veteran's relatives) that is relevant to 
the issues on appeal.  In October 2008, the veteran's 
representative requested that the case be remanded to the AOJ 
for consideration of the additional evidence.  Given the 
veteran's request, the case must be remanded to the AOJ for 
initial review and consideration.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2008).

The Board observes that a VA examination or opinion is 
necessary if the evidence of record: (a) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
McClendon, supra, at 83.

On a January 1973 report of medical history, the veteran 
indicated that he had or had had dizziness and ear trouble.  
The examiner noted that the veteran had occasional dizziness.  
The January 1973 service separation examination did not note 
any disability of the ears, or dizziness, and neither an 
audiogram nor whispered voice testing was accomplished.

Given VA's duty to obtain a VA examination where the evidence 
indicates that the claimed disabilities may be associated 
with inservice problems, and based on the veteran's and other 
lay testimony concerning theses issues, the Board finds that 
the veteran should be scheduled for a VA examination to 
determine the etiology of the disabilities on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine whether he has any hearing 
loss, tinnitus, or vertigo related to 
service.  Following examination of the 
veteran and review of the claims file, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the veteran has any current 
hearing loss, tinnitus, or vertigo that 
was caused, or aggravated, by his 
military service.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss 
disability, tinnitus, and vertigo.  If 
any benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





